Deen, Presiding Judge,
dissenting.
The trial judge granted partial summary judgment in favor of appellant, ruling that appellees had breached the contract and that the jury would later be concerned only with the amount of damages due appellant. There was no appeal from this partial grant of summary judgment. During the trial of the case before the jury the trial court ignored the previous partial grant of summary judgment and left it up to the jury to determine whether or not there was a breach of contract, and if so, the amount of damages and whether the original deposit should be returned to the home buyers.
The majority opinion treats this case as one involving multiple parties and multiple claims. The view is adopted that the trial court did not expressly direct the entry of final judgment of expressly determining that there was no just reason for delay; therefore, the sum*311mary judgment was subject to revision before the entry of final judgment on all of the parties’ claims. This case does not come under the cited code section for two reasons. First, there is only one plaintiff, and the defendants are husband and wife. In reality, the husband and wife have identical interests; therefore, true multiple parties do not exist in this case. Second, the plaintiff seeks damages in three ways: (1) lost profits (less the $500 deposit); (2) legal interest on that amount per day until recovery; and (3) damages from the wrongful breach of contract and stubborn litigiousness of the defendant. Defendant sought recovery of the $500 deposit. The trial judge treated everything on summary judgment as being one claim with regard to breach of contract and entered partial summary judgment in favor of plaintiff, with the jury to determine the amount of damages later.
Decided October 28, 1986
Rehearing denied December 18, 1986
Jeff Goolsby, pro se.
Willie J. Thomas, pro se.
Brenda B. Thomas, pro se.
In summary, this is not a case involving multiple parties or multiple claims, which would be governed by OCGA § 9-11-54 (b). Since the partial grant of summary judgment was not appealed and the stated code section does not apply, we must reverse and remand so that there may be a trial in accordance with the original grant of summary judgment.